DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 October 2022 has been entered.
 Response to Arguments
Applicant’s amendment to claim 1 is sufficient to overcome all prior grounds of rejection as Burns fails to teach the presence of at least one hole in the electrodes and Lee et al suggest forming identical holes (electrolyte passing holes 361) through the electrode plates.  The combination of Burns with Lee et al fail to teach the first electrode plate having a first hole portion and a first hole-free portion in combination with the second electrode plate having a second hole portion adjacent the first hole-free portion and a second hole-free portion adjacent to the first hole portion.  
However, the Office has (1) evaluated the new claim language under 35 U.S.C 112(a) written description and (2) conducted further searching in the prior art on this new claim language.  New grounds of rejection are presented below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification is sparse on details of the holes located in the electrode plates.  The only portions that discuss these holes are paragraphs [0010], [0076] and [0080].  Further, figs. 1-3 show one electrode plate having a hole.  The specification as filed does indicate that the holes on “adjacent plates are not aligned” and that “the holes of each pair of adjacent plates may be located in opposite corners”.  Thus, the instant claims recitation of “a first electrolysis plate (i) that includes a first holed portion that defines a first hole and (ii) that includes a first hole-less portion that is free of any holes; and a second electrolysis plate (i) that is adjacent to the first electrolysis plate, (ii) that includes a second holed portion that defines a second hole and that is adjacent to the first hole-less portion of the first electrolysis plate, and (iii) that includes a second hole-less portion that is free of any holes and that is adjacent to the first holed portion of the first electrolysis plate, wherein the first defined space is configured to fully immerse the first electrolysis plate and the second electrolysis plate in the electrolyte solution” is much broader than the actual disclosure in the specification as filed.  Further, the figures only show a single hole located in an upper corner of one electrode plate and do not show the location of any holes in adjacent electrolysis plates.  Thus, Applicant has failed to demonstrate that they were in possession of the invention as claimed at the time of filing.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 8-12, 15-17, 19, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2015/0101926) in view of Turgeon et al (US 8,852,410) and Fixsen et al (WO 2011/139893).
Burns teaches (see fig. 1, abstract) an electrolysis system comprising a pressure resistant container (comprised of two parts, 20 and 60) that contains a two-part container (upper portion 40 and lower portion 60) that contained an electrolytic cell, where the upper portion (40) included a first opening (16) through which electrolyte solution is introduced (into the electrolytic cell) and a second opening (19) through which product gas is removed (from the electrolytic cell).  There is a first defined space (14) in the electrolytic cell that included an electrolyte solution.  There is also a second defined space (12) above the upper portion (40) capable of storing the product gas in the absence of air (note the fluid trap 42 that prevents communication of air into the second defined space 12).  The lower portion of the second defined space (12) was defined by the upper portion (40) and received the product gas directly through the second opening.  The electrolysis system of Burns also included a first electrolysis plate (62) and a second electrolysis plate (64) adjacent to the first electrolysis plate.  
The claim term “insulated plate holder” is noted.  The claim terminology is not limited to the structure shown by Applicant in the instant specification (e.g. fig. 1).  The two-part container (40 and 60) of Burns was made from an insulating material (“polymer or nylon material”, see para. [0053]) and held the electrodes in stable positions (see esp. fig. 10(a) and paragraph [0044]).  Thus, the two-part container of Burns is both “insulated” and a “plate holder” (i.e. holding the electrode plates).  
The first defined space (14) in the electrolytic cell was capable of fully immersing a plurality of electrolysis plates (62, 64) in a solution contained therein.  Note that no particular configuration exists to permit full immersion as opposed to partial immersion of the electrode plates.  Such limitation relates to the manner of operating the electrolysis device as opposed to imparting any structural limitations.  See MPEP 2114.  
Note that while the figures of Burns are not considered to be drawn to scale, the volume of the second defined space (12) appears to be approximately the same as the first defined space (14).  
Burns shows wires extending from the electrode plates, but fails to expressly teach terminals connected to those wires that pass through a non-conductive portion of the container.  
Thus, Burns fails to teach (1) the wires that extend from the electrolysis plates passed through a non-conductive portion of the lower portion of the insulated plate holder and (2) the first electrolysis plate that included a first holed portion that defined a first hole and a first hole-portion that is free of any holes and the second electrolysis plate that defines a second holed portion that defines a second hole adjacent to the first hole-less portion and a second hole-less portion that is free of any holes and adjacent to the first holed portion.  
Regarding (1), Turgeon et al teach (see abstract, figs. 1 and 4 and col. 11, lines 1-30) providing electrode terminals for a pressurized electrolysis system, wherein the electrode terminals passed through a non-conductive portion (including bushing 64 and O-rings 68) of the bottom of the cell housing.  Turgeon et al indicate (see col. 3, lines 9-16) that the electrolyte solution was corrosive in nature.  Note that Turgeon et al is from the same field of endeavor as Burns, namely the electrolytic generation of a mixture of oxygen and hydrogen gases from water.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have provided electrode terminals passing through an insulating portion of the container of Burns as suggested by Turgeon et al to permit the power supply to be located away from the corrosive electrolyte solution inside the electrolytic cell to prevent damage to the power supply.

Regarding (2), Fixsen et al teach (see abstract, figs. 35-37, and paragraph [0095]) that the electrode plates for conducting electrolysis for the generation of mixed hydrogen and oxygen gases from water could include holes in the electrode plates, wherein the holes in alternating electrode plates was placed at opposite corners to optimize gas flow through the cell.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added holes opposing corners of the electrode plates of Burns as taught by Fixsen et al for the purpose of optimizing gas flow through the cell.  Note that the presence of the holes in opposing corners reads on the claim language of first hole portion, first hole-free portion, second hole portion, and second hole-free portion.  
Regarding claim 2, Burns teaches (see paragraph [0010]) that the system included a control unit configured to control the electrical current and/or voltage supplied to the electrodes (i.e.-electrolysis plates).
Regarding claims 6, 8, and 9, Burns teaches (see paragraph [0014]) that the electrode plates could comprise either titanium or iridium, of which at least iridium is considered a “high conductivity material higher than that of 304 stainless steel” as defined by claim 6.
Regarding claim 10, Burns teaches (see paragraph [0031]) providing a seal at the joint between the upper housing and the lower housing.
Regarding claim 11, Burns teaches a gas outlet orifice (35) defining a gas outlet from the second defined space (12).
Regarding claim 12, Burns teaches (see paragraph [0034]) the second defined space (12) comprising a valve (34) which was openable at a predefined pressure within the electrolytic cell. This valve functioned to regulate the pressure within the cell.
Regarding claim 15, Burns teaches (see abstract) suing the gas generated to supplement a fuel supply of an internal combustion engine.
Regarding claim 16, Burns teaches (see paragraph [0055]) that the electrolysis system was mounted on a vehicle.
Regarding claim 17, Burns teaches (see paragraph [0060]) that 4 liters of electrolyte stored in the first defined space provided enough gas for 1000 km of driving. Such a distance is considered to be within the scope of “1 month of operation” for user’s who drive less than 12000 km (7500 miles) per year. Alternatively, it would have been obvious to one of ordinary skill in the art at the time of filing to have increased the size of the electrolysis system to reduce the necessary electrolyte refill intervals to as long as desired.
Regarding claim 19, Burns teaches (see paragraph [0058]) using a power supply with a potential in the range of 3-12 volts, which overlaps the presently claimed range at 11-12 volts. Burns fails to teach the amount of current supplied by the power supply.  However, according to Faraday’s Law of electrolysis, the amount of current flowing through the electrolytic cell is directly proportional to the amount of product produced by the electrolysis reaction.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have determined an appropriate current supply amount for the power supply to match the desired maximum gas production rate of the electrolytic system.
Regarding claim 21, the electrolysis system of Burns was configured to passively permit the oxygen-hydrogen gas mixture to flow from the first defined space into the second defined space.
Regarding claim 22, the electrolysis system of Burns was configured to be refilled with electrolyte through an opening (23). 
Regarding claim 23, the second defined space (12) of Burns was positioned above the first defined space (14).
Regarding claim 24, the second defined space (12) was in direct fluid communication with the first defined space (14) through at least second flow path (19).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2015/0101926) in view of Turgeon et al (US 8,852,410) and Fixsen et al (WO 2011/139893) as applied to claim 1 above, and further in view of Willey et al (US 5,082,544).
Burns teaches (see paragraph [0039] and [0049]) the presence of a temperature sensor for measuring the temperature of the electrolyte in the first defined space and connected to the cell control system.
Burns fails to teach a pressure sensor in the second defined space.
Willey et al teach (see col. 2, lines 21-47 as well as col. 4, lines 34-41) the presence of a pressure sensor in a gas storage area of an electrolysis system, wherein the pressure sensor was connected to a controller for the purpose of both calculating the absolute amount of gas generated as well as determining a safe/unsafe operating state and signaling a failsafe alarm if an unsafe (pressure too high) state was present.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added a pressure sensor to the second defined space of Burns for the purpose of both being able to calculate the absolute amount of gas produced as well as to enhance safe operating conditions by signaling an alarm if the pressure became too high.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2015/0101926) in view of Turgeon et al (US 8,852,410) and Fixsen et al (WO 2011/139893) as applied to claim 1 above, and further in view of Arnett et al (US  2010/0276279).
Burns fails to teach the thickness of the electrode plates or separation gap between the electrode plates.
Arnett et al teach (see abstract, fig. 6, paragraph [0100]) constructing an electrolysis cell for the production of oxygen-hydrogen gas mixture wherein electrode plates with a thickness of 20 gauge (0.8-0.9 mm) were used with a separation gap of about 3 mm.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the electrode plate size and gap dimensions taught by Arnett et al in the cell of Burns to ensure maximum electrode surface area within the volume of the cell to increase production capacity.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2015/0101926) in view of Turgeon et al (US 8,852,410) and Fixsen et al (WO 2011/139893) as applied to claim 1 above, and further in view of Dee et al (US 2011/0094878).
Burns fails to teach the electrodes comprising platinum.
Dee et al teach (see abstract, paragraphs [0065] and [0069]) that electrode plates for making oxygen-hydrogen gas mixtures were preferably made from platinum due to the materials being highly inert, yet highly electrically conductive.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have substituted electrode plates constructed with platinum as suggested by Dee et al in place of the titanium or iridium electrode plates taught by Burns since all three materials are recognized by the prior art as suitable materials for constructing the electrode plates.
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2015/0101926) in view of Turgeon et al (US 8,852,410) and Fixsen et al (WO 2011/139893) as applied to claim 11 above, and further in view of Dahlquist, Jr (US 2005/0217991).
Burns teaches (see fig. 11, paragraphs [0008] and [0048]-[0049]) the electrolysis system including a heat exchanger (70) having a first inlet in fluid communication with the interior of the electrolysis cell (which included the second defined space).
	However, Burns fail to disclose the source of coolant as being an engine coolant line.
	Dahlquist teaches (see abstract, fig. 8 and paragraph [0071]) using engine coolant for effecting the cooling of electrolyte present in an electrolysis cell for the on-board production of an oxygen-hydrogen gas mixture.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have utilized the engine coolant as the coolant for the heat exchanger of Burns as suggested by Dahlquist because it was known that the engine coolant was suitable as a coolant for the electrolyte on-board a vehicle and it would have prevented the need for a separate cooling system for maintaining the electrolyte temperature.
	Regarding claim 14, when adding the electrolysis system of Burns to an existing vehicle, it would have been obvious to one of ordinary skill in the art at the time of filing to have retrofit the engine coolant line with a spliced branch to permit feeding a portion of the engine coolant to the heat exchanger.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2015/0101926) in view of Turgeon et al (US 8,852,410) and Fixsen et al (WO 2011/139893) as applied to claim 1 above, and further in view of Vargas et al (US 2014/0102882).
Burns teaches using the electrolysis system with an internal combustion engine on a vehicle not a generator.
	Vargas et al teach (see abstract, paragraphs [0007] and [0013]) that oxygen-hydrogen gas mixtures of the type taught by Burns could be used not only for improving combustion in vehicle-based internal combustion engines, but also for improving the combustion of small electrical generators.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have used the electrolysis system of Burns with a generator engine as suggested by Vargas et al because the same gains in efficiency taught by Burns and Vargas et al were equally applicable to all internal combustion engines, including those mounted on small electrical generators.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Burns (US 2015/0101926) in view of Turgeon et al (US 8,852,410) and Fixsen et al (WO 2011/139893) as applied to claim 1 above, and further in view of Klein (US 2005/0269210).
Burns teaches (see paragraph [0009]) using water without additives (“distilled water”) as the electrolyte.
Klein teaches (see abstract, paragraph [0019]) that the efficiency of energy use in electrolysis of water could be improved by adding salts such as potassium hydroxide, potassium carbonate, and sodium chloride to the water.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have added the electrolytes including potassium carbonate to the water of Burns as suggested by Klein because Klein teaches that the efficiency of the electrolysis could be improved by adding the electrolytes to water.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bethurem is cited as showing that arrangement of holes in the electrode plates of a similar water electrolysis device was known to increase efficiency.  Bethurem also teaches that the pattern of the holes included a wide array of suitable patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY D WILKINS III whose telephone number is (571)272-1251. The examiner can normally be reached M-F 9:30am -6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY D WILKINS III/Primary Examiner, Art Unit 1794